IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30398
                         Summary Calendar



                           DEDLON GELIN,

                                           Petitioner-Appellant,

                              versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-2243
                       --------------------
                         November 19, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dedlon Gelin appeals the district court’s dismissal of his 28

U.S.C. § 2241 petition, which challenged his removal order based

upon his Massachusetts conviction for distribution of cocaine.

Gelin argues that he is entitled to a withholding of removal under

8 U.S.C. § 1231(b)(3) or a deferral of removal under the Convention

Against Torture under 8 C.F.R. § 208.17.    He does not raise issue

with the district court’s determination that he was not entitled to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 02-30398
                                     -2-

seek INA § 212(c).     Gelin has thus waived the claim, and we not

address it.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).   The district court judgment as to this claim is AFFIRMED.

     With respect to Gelin’s claims that he was entitled to either

a withholding or a deferral of removal based upon his contention

that he will be persecuted and/or tortured upon his return to

Haiti, Gelin did not clearly assert these claims in the district

court until his objections to the magistrate judge’s report, and

the district court never addressed the claims.           The claims should

have been addressed.   See United States v. Riascos, 76 F.3d 93, 94

(5th Cir. 1996).

     Gelin did not include any of the records from his removal

proceedings.     Whether   he    has   raised   these   claims   before   the

immigration judge and the Board of Immigration Appeals and whether

he exhausted his administrative remedies are not clear.                   The

district court’s order dismissing Gelin’s 28 U.S.C. § 2241 petition

is VACATED and the case is REMANDED so that the district court may

address Gelin’s withholding and deferral of removal claims and

determine whether Gelin has exhausted his administrative remedies

with respect to those claims.

     VACATED AND REMANDED FOR FURTHER PROCEEDINGS.